This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
Claim Objections
Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 4-11 have not been further treated on the merits.

According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
Claims 3 and 12-13 are objected to for including extraneous periods throughout the claims. 

Claims 3, 12, and 13 are objected to because of the following informalities:  
In claim 3, line 9, it appears that the term “move” should actually be --movements-- for proper grammar. 
In claim s 12, line 3, “the sensors” has no antecedent basis in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are directed to an apparatus. However, Applicant fails to recite any structure of the claimed apparatus. Instead, in claim 1, Applicant recites an intended use of the apparatus. 
In claim 1, lines 2-3, it is not clear if the claimed apparatus must be able to measure all the listed properties or any one of the listed properties. In other words does Applicant intend to mean: 
--for measuring water content profiles, surface/interfacial levels, interfacial thicknesses, and surface/interfacial tensions of multiphase dispersions-- 
or
--for measuring water content profiles, surface/interfacial levels, interfacial thicknesses, or surface/interfacial tensions of multiphase dispersions--
In claim 1, line 5, “these organic components” is vague and indefinite. It is not clear what organic components is referring to. Applicant has previously listed some substances only some of which are necessarily organic. That is “distillates, lubricants, paints, and polymers” can be non-organic. 
In claim 2, and wherever used in other places in the claims, the phrase, “can be” is interpreted to mean that the structure recited after this phrase is optional. Thus, using claim 2 as an example, in one interpretation, claim 2 also does not recite any further structure. 
Phrases such as, “it is preferable” as used in claim 3, line 19 also render the structures associated with this phrase as optional and not necessarily required by the claim. 
Additionally  in claim 2, the phrase, “the multi-channel can be 1 through 16 selectable” is vague and indefinite. Is Applicant intending to recite that the apparatus includes from 1 to 16 channels? 
Furthermore, in claim 2, the phrase “preferably even number 2 through 16” is also vague and indefinite. Is Applicant attempting to recite that the number of channels is preferably an even number anywhere between and including 2 and 16? Please also note that the term “preferably” indicates an optional limitation that is not necessarily required by the claim. 
Claim 3 has a similar problem.
In claim 3, line 19, “a heating cell” appears to be a double recitation of the “multiple heating cells” recited in line 4 of claim 3. 
Also in claim 3, line 19, the language, “each channel requires a heating cell” is vague and indefinite. It is unclear if Applicant is reciting that each channel includes a heating cell or not. 
	In claim 3, lines 20-21 the phrase “it would be a good option . . .” renders the scope of the claim indefinite. It is not clear if the language following this phrase is or is not required by the claim. For purposes of expediting examination “a low voltage (5 - 12 V) motor” is considered as not required by the claim. 
Claims 12-13 are entirely functional recitations without the recitation of any structure to carry out those functions. For example, claims 12-13 recite mathematical calculations without a computer, processor, or controller for carrying out those calculations.
Claim 13 makes references to Figures in the specification. This is considered indefinite and fails to particularly point out and distinctly claim what applicant regards as his invention because it improperly makes reference to the specification and/or drawings for the purpose of defining claim elements. MPEP 2173.05(s) states that, “claims are to be complete in themselves.” 
	This is well-established case-law as pointed out in, Ex parte Rice, 1874 Dec. Comm'r Pat. 44, 45 (Comm'r Pat. 1874):
The mere reference to the body of the specification by the terms “substantially in the manner described” is not “particularly” pointing out and “distinctly” claiming the alleged invention, and therefore does not comply with the requirements of the statute.

Additionally, Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Int. 1993), states that:
Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances; thus, claims in utility applications that define invention entirely by reference to specification and/or drawings, known as “omnibus” or “formal” claims, are properly rejected under 35 USC 112, paragraph 2, as failing to particularly point out and distinctly claim invention.

Ex parte Fressola continues with, “The written description and the claims are separate statutory requirements,” and refers to 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ex
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
parte
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Holt, 1884 Dec. Comm'r Pat. 43, 62-63 (Comm'r Pat. 1884) which states:
The aim, end, and purpose of the specification , under the present statute, is to describe the invention sought to be covered by the patent, and the manner of making, constructing, and using the same. The aim, the end, the purpose of the claim is to point out particularly and distinctly define the invention to be secured to the individual. The claim is the measure of the patent, and the day has passed when the courts will search the specification for information which it is the very office of the claim to impart. [Emphasis in original.]

	Applicant may overcome this rejection by removing any reference to the specification in the claim, and, instead, defining all claim elements within the claim itself. 

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0005]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
  Appropriate correction is required.




Drawings
The drawings are objected to because Figure 1 shows two items associated with reference numeral 10. However, in view of Figure 2 and paragraph [0025] of Applicant’s disclosure, it appears that the top structural element in Figure 1 that is labeled as “10” should actually be the wire channel metal box which is associated with reference numeral “22.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


[AltContent: textbox (Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. )]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 5,777,483).
With respect to claim 1, Bailey discloses a multi-channel scanning apparatus for measuring water content profiles (Bailey, col. 4, lines 30-44 and col. 3, lines 46-48), surface/interfacial levels, interfacial thicknesses, surface/interfacial tensions of multiphase dispersions, such as dispersions with water dispersed in produced oils, crude oils, various fuels, distillates, lubricants, paints and polymers or reversed dispersions with these organic components dispersed in water. It is noted that Applicant has not recited any structure of the apparatus as is required in an apparatus claim. 
	With respect to claim 2, Applicant has not recited any further structure in this claim. Instead Applicant appears to have recited a possibility of particular number of channels. Thus since no new structure is recited in this claim, Bailey meets all the limitations of this claim as applied above to claim 1. 
	With respect to claims 12-13, Applicant has not recited any structure of the claimed apparatus in these claims. Instead, Applicant functionally recites a method of how measurements are intended to be made and how calculations can be made. These functional limitations fail to further limit the claimed apparatus. Therefore, since no further structure is recited in these claims, Bailey meets all the limitations as applied to the parent claim 1. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 has been indicated as containing allowable subject matter primarily for the apparatus comprising a motorized vertical linear stage integrating a motor, a motor controller and a motor travel guide and a moving unit, a heating system having a heating control box and multiple heating cells, a sensor holder manifest holding multiple sensors, a data acquisition unit attached to the vertical stage's moving unit so that the data acquisition unit can move with the stage's moving unit together; each data acquisition unit has 4 channels; each channel requires a heating cell, a respective sensor and a glass bottle with testing sample.

	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha et al. and Pearl et al. are cited to show other examples of a multichannel apparatus for measuring water content profiles. Aslam et al. is cited to show an example of using capacitance to measure water content profiles. Okamura et al. is cited to show an example of a multichannel system for measuring water content profiles. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 21, 2022